Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	The Amendment filed September 21, 2022 in response to the Office Action of March 31, 2022 is acknowledged and has been entered.  Claim 125 has been amended.
2.	Claims 98-113 and 125-127 are currently being examined 
Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 125-127 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record. This is a new matter rejection.
Amended claim 125 recites “(a) providing a fraction obtained by:(i) selectively separating a soluble fraction from a biological sample of a subject; and (ii) removing membrane-bound BCMA from the soluble fraction;”
Applicant argues that support for the amended claims can be found on pages 35-39 of the specification as filed.
A review of the cited support reveals support for detecting BCMA in serum. See, e.g., p. 35-lines 10-15.  However, this does not teach or suggest the steps of “(a) providing a fraction obtained by:(i) selectively separating a soluble fraction from a biological sample of a subject; and (ii) removing membrane-bound BCMA from the soluble fraction;” which are more detailed and specific than simply detecting BCMA in serum.  Thus, the amendment of claim 125, and by incorporation claims 126 and 127, is new matter. 

Response to Arguments
	4.	Applicant argues that as an initial point, amended claim 125 now recites the that the “biological sample” is blood, bone marrow mononuclear cell sample or peripheral blood mononuclear cell sample to provide clarity with respect to the steps of “(a) providing a fraction obtain by:(i) selectively separating a soluble fraction from a biological sample of a subject.”
Applicant argues that figures 3A-3B (see also paragraph [0064] from U.S. Published Application US201901075541) show that soluble BCMA is found in the serum of MM patients. This clearly suggests support for providing a fraction obtain by selectively separating a soluble fraction from a biological sample of a subject.
Applicant argues that with respect to “(ii) removing membrane-bound BCMA from the soluble fraction,” Applicant wishes to point out that the biological sample of blood, bone marrow mononuclear cell sample or peripheral blood mononuclear cell sample from claim 125 is processed to isolate soluble BCMA present in serum, plasm or cell supernatant (i.e. the fraction). The remainder of the biological sample is removed or discarded, which therefore removes the membrane-bound BCMA. To this end, paragraph [0188] from U.S. Published Application US201901075541, states that serum (i.e. fraction) from a Corvac™ serum separator tube (Becton Dickinson, Franklin Lakes, N.J., USA) was isolated by centrifugation and stored at -80° C. A Corvac™ serum separator tube separates serum (i.e. fraction) from a whole blood sample. As such, the application as filed not only suggests support for providing a fraction obtained by selectively separating a soluble fraction from a biological sample of a subject, but explicitly refers to detecting soluble BCMA in serum (paragraph [0064] from U.S. Published Application US201901075541).
Applicant argues that for at least the foregoing reasons, Applicant submits amended claim 125 and dependent claim thereon claims meet the written description requirement and do not include new matter. Applicant respectfully requests withdrawal of the rejection under 35 U.S.C. § 112.

Applicant’s arguments have been considered, but have not been found persuasive.  Regarding figures 3A-3B and  paragraph [0064] and that soluble BCMA is found in the serum of MM patients, while serum is a soluble fraction of blood the claims are not limited to obtaining a soluble serum fraction from blood.  Thus figures 3A-3B and paragraph [0064] do not provide support for the full scope of selectively separating a soluble fraction from a biological sample of a subject. 
Regarding paragraph [0188], this paragraph is describing a serum separation method, i.e. centrifugation, and a method of isolation of mononuclear cells (MCs).  However, this does not describe any method of  “(ii) removing membrane-bound BCMA from the soluble fraction,”, such as enzymatic cleavage of BCMA or chemical solubilization BCMA.  Thus, paragraph [0188] does not provide support for removing membrane-bound BCMA from the soluble fraction.  Thus, Applicant’s arguments are not found persuasive and maintained for the reasons of record. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 98, 99, 103-110 and 125-127 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0084055 A1 (Gaiger et al. April 20, 2006, IDS), “Gaiger” in view of WO 2012/163805 (Algate et al. Dec. 6, 2012), “Algate” for the reasons of record.
Gaiger teaches a  method for the detection of a hematological malignancy, in particular chronic lymphocytic leukemia (CLL) in a patient, said method comprising: (a) contacting a biological sample from the patient with a monoclonal antibody that specifically binds to a polypeptide comprising the sequence set forth in SEQ ID NO: 4, whereby said monoclonal antibody forms a complex with a polypeptide comprising the sequence set forth in SEQ ID NO:4; and (b) detecting the amount of said complex, thereby detecting cancer in said patient. See claims 34 and 37.  
SEQ ID NO: 4 is BCMA/Ly1732P.  See ¶¶ 0062 and 00673.
Gaiger teaches BCMA/Ly1732P is overexpressed in CLL.  See p. 65-Example 8.
Gaiger teaches detection of the proteins in blood or serum obtained from the patient. See ¶¶ 00523 and 0565.  
	Gaiger teaches that the level of the protein is elevated in the afflicted individual.  See ¶¶ 0565.  
Gaiger teaches determining the presence or absence of a hematological malignancy in a patient by detecting and comparing the level of protein to a predetermined cut-off value.  See ¶¶ 0566. 
Gaiger teaches monitoring the effectiveness of therapy using blood or sera samples obtained before and after treatment.  See ¶¶ 0304-307. 
Gaiger teaches hematological malignancy-related-antigens may be used as markers for monitoring disease progression or the response to therapy of a hematological malignancy. In this embodiment, assays as described above for the diagnosis of a hematological malignancy may be performed over time, and the change in the level of reactive polypeptide(s) evaluated. For example, the assays may be performed every 24-72 hours for a period of 6 months to 1 year, and thereafter performed as needed. In general, a malignancy is progressing in those patients in whom the level of polypeptide detected by the binding agent increases over time. In contrast, the malignancy is not progressing when the level of reactive polypeptide either remains constant or decreases with time.  See ¶¶ 0539 and 0582.
Gaiger teaches using a sandwich ELISA to determine the presence or absence of a hematological malignancy.   See ¶¶ 0566-0574.  Gaiger teaches in one preferred embodiment, the cut-off value for the detection of a hematological malignancy is the average mean signal obtained when the immobilized antibody is incubated with samples from patients without the malignancy. In general, a sample generating a signal that is three standard deviations above the predetermined cut-off value is considered positive for the malignancy. See ¶¶ 0574.
Gaiger teaches ELISAs, RIA, fluorescence activated cell sorting (FACS) and labeling with radioisotopes, fluorescent groups, luminescent groups, enzymes, biotin and dye particles.  See ¶¶ 0299, 300, 330, 0382, 0383, 0531-0533 and 0573. 
Gaiger teaches a strip lateral flow assay.  See ¶¶ 0532-0533. 
Gaiger does not explicitly teach measuring BCMA in a first and second serum sample from a diagnosed CLL patient or a plurality of first and second serum samples from a diagnosed CLL patient and a control subject. 
Algate teaches that soluble BCMA is detected in serum from normal subjects and multiple myeloma patients.  See pp. 71-72-§ 7.2 and Figure 20. 
Algate teaches that blood samples were spun at 10,000 rpm and the serum was transferred to micro-centrifuge tubes.  This centrifugation selectively separates the soluble serum fraction from the insoluble membrane bound BCMA. 
Algate teaches that serum BCMA may be a novel biomarker for monitoring multiple myeloma and other plasma cell diseases.  See p. 71-lines 29-31.
It would have been prima facie obvious at the time invention was made given that the level of skill in the art was high to combine the teachings of Gaiger  and Algate and  detect BCMA in serum samples from patients suspected of having CLL and serum samples from healthy controls or a first and second serum sample from a diagnosed CLL patient after treatment because Gaiger teaches detecting CLL by measuring the levels of BCMA, Gaiger teaches BCMA/Ly1732P is overexpressed in CLL,  Gaiger teaches detection of the proteins in blood or serum obtained from the patient, Gaiger teaches monitoring therapy using blood or sera samples obtained before and after treatment and Algate teaches that soluble BCMA is detected in serum from normal and multiple.  Thus, given that BCMA is overexpressed in CLL, Gaiger teaches using blood and serum samples for diagnosing and monitoring of therapy and Algate teaches that soluble BCMA is detected in serum normal subjects and multiple myeloma patients, one would have been motivated to detect BCMA in a first and second serum sample from a diagnosed CLL patient or a plurality of first and second serum samples from a diagnosed CLL patient and a healthy control subject to monitor therapy and progression of the CLL. 

6.	Claims 100 and 111 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0084055 A1 (Gaiger et al. April 20, 2006, IDS), “Gaiger” in view of WO 2012/163805 (Algate et al. Dec. 6, 2012), “Algate”, as applied to claims 98, 99, 103-110 and 125-127 above, and further in view of Concise Medical Dictionary (serum 2010), “Concise” for the reasons of record.
Gaiger teaches as set forth above, but does not teach detecting BCMA in plasma.
Concise teaches blood serum is essentially similar in composition to plasma but lacks fibrinogen and other substances that are used in the coagulation process.
It would have been prima facie obvious at the time invention was made given that the level of skill in the art was high to combine the teachings of Gaiger, Algate and Concise to detect BCMA in plasma because Gaiger and Algate teach detecting BCMA in serum and Concise teaches that blood serum is essentially similar in composition to plasma but lacks fibrinogen and other substances that are used in the coagulation process.  Thus, given that blood serum and plasma are essentially the same composition it would have been obvious to detect BCMA in plasma subject to monitor therapy and progression of the CLL given that Gaiger and Algate teach detecting BCMA in serum.  

Response to Arguments
	7.	Applicant argues that Algate claims priority to U.S. provisional applications 61/490,732 (filed May 27, 2011) and 61/647,196 (filed May 15, 2012). However, Applicant notes that the detection of BCMA in serum or plasma is solely disclosed in U.S. provisional application 61/647,196 (filed May 15, 2012). As such, Applicant asserts that Algate gets priority back only to May 15, 2012 with regard to the detection assay.
Applicant argues that to this end, Applicant resubmits herewith declarations under 37 C.F.R. § 1.131 by the inventors and corresponding Exhibits D-G to show reduction to practice antedating Algate. The 37 C.F.R. § 1.131 declarations and corresponding exhibits were previously submitted on August 29, 2017 and January 22, 2018 in parent application USAN 14/766,694 as part of responses to Office Actions.
Applicant argues that as stated in the accompanying 37 C.F.R. § 1.131 declarations, well before the May 15, 2012 filing date of Algate, Applicant had made an actual working embodiment of a detection assay to detect BCMA in serum samples of subjects, and had further measured serum BCMA at different time points to monitor the progression or response to treatment of multiple myeloma. Further to the point that working embodiment of a detection assay to detect BCMA in serum samples of subject, Applicant specifically wishes to point out the following statements from Exhibit D, dated August 18, 2011:
“However, it is currently unknown whether this protein is showed extracellularly and can be detected in the blood. In this proposal, we determined the serum level of human BCMA from MM patients. Serum samples from 54 MM patients and 20 normal control samples were analyzed by ELISA.”
“2. 	Patient and normal control samples:
Blood, from patients and normal controls in the clinic, were collected in serum collection tubes. MM patient samples were from a variety of stages (progressive disease, remission, relapsed, newly diagnosed, and others).
3. Serum processing:
	Blood sample was spun at 10,000 rpm for 10 minutes and serum transferred into sterile 
micro-centrifuge plastic tubes.”
Applicant argues that on the above, Applicant respectfully submits that the claimed invention was reduced to practice prior to the May 15, 2012 filing date of Algate. Therefore, Algate is not available as prior art at the time of filing of the present application. As such, Algate does not render obvious the claimed invention, and accordingly the Examiner has failed to establish prima facie obviousness. For at least the foregoing reasons, Applicant submits that a case of obviousness has not been established, and respectfully requests withdrawal of the rejections under 35 U.S.C. § 103.

	8.	Applicant’s arguments have been considered, but have not been found persuasive. The Declarations of James R. Berenson, Haiming Chen, and Eric Sanchez filed on September 21, 2022 under 37 CFR 1.131(a) has been considered but is ineffective to overcome the WO 2012/163805 (Algate et al. Dec. 6, 2012), “Algate” reference.  
The evidence submitted is insufficient to establish a reduction to practice of the invention in this country or a NAFTA or WTO member country prior to the effective date of the Algate reference. The Declaration provides no evidence of reduction to practice for 1) a method of assaying for BCMA, comprising: (a) providing a first biological sample obtained from a patient diagnosed with chronic lymphocytic leukemia (CLL) and a second biological sample from the patient diagnosed with CLL, (b) detecting a first amount of BCMA polypeptide or fragment thereof in the first biological sample, and  (c) detecting a second amount of BCMA polypeptide or fragment thereof in the second biological sample; wherein the first biological sample and the second biological sample are each independently: (i) a serum sample obtained from the patient’s blood, (ii) a plasma sample obtained from the patient’s blood,  (iii) a supernatant sample obtained from culture of the patient’s bone marrow mononuclear cells, or (iv) a supernatant sample obtained from culture of the patient’s peripheral blood mononuclear cells or 2) a method of preparing a biological sample and assaying for B-cell maturation antigen (BCMA), comprising:  (a) providing a fraction obtained by:  (i) selectively separating a soluble fraction from a biological sample of a subject; and (ii) removing membrane-bound BCMA from the soluble fraction; (b) detecting an amount of BCMA polypeptide or a fragment thereof from the soluble fraction in the biological sample is obtained from a patient having or suspected of having CLL; and (c) comparing the amount of BCMA polypeptide or fragment thereof detected in step (b) to a predetermined cut-off value or to an amount detected in a control biological sample, wherein an increased amount of BCMA polypeptide or fragment in the soluble fraction of (b) as compared to the predetermined cut-off value or amount in the control biological sample of (c) indicates the presence of CLL, and wherein the biological sample is a blood sample, a bone marrow mononuclear cells sample or a peripheral blood mononuclear cells from the subject.. In particular, there is no evidence of detecting BCMA in a biological sample obtained from a patient having, suspected of having, or diagnosed with chronic lymphocytic leukemia (CLL) because the evidence submitted with Declaration only pertains to BCMA detection in  multiple myeloma. 
The evidence submitted is also insufficient to establish a conception of the invention prior to the effective date of the Algate reference. While conception is the mental part of the inventive act, it must be capable of proof, such as by demonstrative evidence or by a complete disclosure to another. Conception is more than a vague idea of how to solve a problem. The requisite means themselves and their interaction must also be comprehended. See Mergenthaler v. Scudder, 1897 C.D. 724, 81 OG 1417 (D.C. Cir. 1897). There is no evidence of conception for detecting BCMA in a biological sample obtained from a patient having, suspected having, or diagnosed with chronic lymphocytic leukemia (CLL) because the evidence submitted with the declaration only pertains to BCMA detection in  multiple myeloma. 
Additionally, given that claims 125-127 contain new matter with respect to the instant application as set forth above, the disclosures of the prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  Thus the priority date of claims 125-127 is September 28, 2018.  Therefore, the Algate reference is a statutory bar under pre-AIA  35 U.S.C. 102(b) with respect to claims 125-127 and thus cannot be overcome by an affidavit or declaration under 37 CFR 1.131(a).  
Thus, the rejection of claims 98-100, 103-111 and 125-127 is maintained for the reasons of record. 
Conclusion
9.	Claims 98-100, 103-111 and 125-127 are rejected. Claims 101, 102, and 112-113 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	No claims allowed.
11.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2023. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642